Citation Nr: 1428783	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  09-09 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial compensable rating for left ankle degenerative joint disease (DJD) prior to November 2, 2006.

2.  Entitlement to an initial rating in excess of 10 percent for left ankle DJD from November 2, 2006.

3.  Entitlement to an initial rating in excess of 10 percent for gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1999 to July 2005.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2006 rating decision of the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA). The case has since been transferred to the Atlanta, Georgia, RO.

In September 2010, the RO increased the rating for left ankle DJD to 10 percent.  As the increase did not satisfy the appeal in full, the issue remains on appeal.  

In June 2012, the Board remanded the case for further development, which has been completed.  

The issue pertaining to left ankle arthritis has been recharacterized to comport with the evidence of record.


FINDINGS OF FACT

1.  Prior to November 2, 2006, there is x-ray evidence of left ankle arthritis and pain, but no actual limitation of motion.

2.  From November 2, 2006, left ankle arthritis only effects the left ankle joint without incapacitating exacerbations.

3.  During the pendency of the appeal, GERD has manifested by heartburn, epigastric pain, and passing of black-tarry stools.  



CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent for left ankle arthritis prior to November 2, 2006, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5271, 5010-5003 (2013).
	
2.  The criteria for an initial rating in excess of 10 percent for left ankle arthritis from November 2, 2006, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5271, 5010-5003 (2013).

3.  The criteria for an initial rating in excess of 10 percent for GERD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7346 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

The appeal arises from the Veteran's disagreement with the initial ratings following the grant of service connection.  Once service connection was granted, the claims were substantiated and additional notice is not required. 

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained; he did not identify any outstanding treatment records pertinent to the appeal.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  

VA examinations were conducted in June 2006, August 2007, and July 2012; the Veteran has not argued, and the record does not reflect, that these examinations were inadequate for rating purposes.  

There is no indication that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless. 

Left Ankle DJD

The Veteran seeks an initial compensable rating for left ankle DJD prior to November 2, 2006, and in excess of 10 percent since November 2, 2006. 

Service treatment records dated immediately prior to separation from service show that the Veteran complained of left ankle pain, especially on weight bearing.  X-rays revealed degenerative changes.

A June 2006 VA examination report shows that the Veteran complained of left ankle weakness, stiffness, fatigability, and pain.  On physical examination, there was no obvious deformity.  Left ankle plantar flexion was to 45 degrees or greater with no objective evidence of pain, and plantar dorsiflexion was to 20 degrees with no objective evidence of pain.  There was no additional function loss on repetitive range of motion testing.  Joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination.  

An August 2007 VA examination report shows that the Veteran complained of left ankle swelling, giving way, lack of endurance, and pain.  On physical examination, there was no obvious deformity.  Left ankle plantar flexion was to 45 degrees or greater with objective evidence of pain at 45 degrees, and plantar dorsiflexion was to 20 degrees with objective evidence of pain at 45 degrees.  There was no additional function loss on repetitive range of motion testing.  Joint function was additionally limited by pain, but not fatigue, weakness, lack of endurance or incoordination.  

A July 2012 VA examination report shows that the Veteran complained of left ankle limitation of motion, pain, and painful flare-ups, which he treats with pain medication and an Ace wrap.  On physical examination, there was no obvious deformity.  Left ankle plantar flexion was to 40 degrees or greater with objective evidence of pain at 35 degrees, and plantar dorsiflexion was to 20 degrees with no objective evidence of pain.  On repetitive range of motion testing plantar flexion was to 35 degrees and plantar dorsiflexion was to 20 degrees.  Joint function was additionally limited by weakness and pain.  X-rays revealed left ankle arthritis.

VA treatment records show frequent complaints of left ankle pain, especially on physical activity.

During the pendency of the appeal, the Veteran's left ankle disability has been rated under Diagnostic Code 5010 on the basis of traumatic arthritis.  Diagnostic Code 5010 provides that traumatic arthritis is to be rated as degenerative arthritis under Diagnostic Code 5003.  

Diagnostic Code 5003 provides that a 10 percent rating is warranted for each such major joint group or minor joint group affected by limitation of motion.  In the absence of limitation of motion, a 10 percent rating is warranted when arthritis effects two or more major joints or two or more minor joint groups.  The next higher rating, 20 percent, is warranted when arthritis effects two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations.  The ankle is a major joint.  38 C.F.R. § 4.45(f).  

Diagnostic Code 5003 and C.F.R. § 4.59 provide that painful motion due to arthritis is deemed to be limitation of motion and warrants the minimum rating for a joint, even if there is no actual limitation of motion.  Lichtenfels v. Derwinski, 1 Vet.App. 484, 488 (1991).  

Diagnostic Codes 5270 and 5272 do not apply because there is no evidence of ankylosis.   Diagnostic Code 5271 does not apply because left ankle arthritis is not manifested by compensable limitation of motion.  Diagnostic Code 5273 does not apply because there is no evidence of malunion of the os calcis or astragalus.  Diagnostic Code 5274 does not apply because there is no evidence of astragalectomy.  Diagnostic Code 5284 does not apply because there is no evidence of any other disability of the foot.

Prior to November 2, 2006, there is x-ray evidence of arthritis and numerous reports of pain.  Even though there is no evidence of actual limitation of motion, a 10 rating is warranted.  Id.  The next higher rating, 20 percent, is not warranted as left ankle arthritis does not effect two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations.  

Since November 2, 2006, x-ray evidence reveals that the severity of the Veteran's arthritis has increased; however, it does not affect any other major joints or minor joint groups.  Moreover, there is no lay or medical evidence of incapacitating exacerbations.  For these reasons, the criteria for a 20 percent rating have not been met. 

The preponderance of the evidence is against the claim for initial rating in excess of 10 percent for left ankle DJD from November 2, 2006; there is no doubt to be resolved; and a higher rating is not warranted.

The Veteran's service-connected left ankle arthritis results in weakness, stiffness, fatigability, swelling, giving way, lack of endurance, limitation of motion, pain, and painful flare-ups.  The rating criteria reasonably describe the Veteran's disability level and these symptoms.  The Veteran's disability picture is contemplated by the rating schedule; the assigned schedular evaluation for the service-connected left ankle arthritis is adequate; and referral for extraschedular consideration is not required.  Thun v. Peake, 22 Vet.App. 111 (2008); 38 C.F.R. § 3.321(b)(1).  

There is no indication in the record that reasonably raises a claim of entitlement to a total rating based on individual unemployability.  The Veteran has made no contentions whatsoever, and the record includes no evidence, indicating that his left ankle arthritis prevents him from obtaining or maintaining substantially gainful employment.  A claim for entitlement to a TDIU is not raised by the record and is not before the Board at this time.


GERD

The Veteran seeks an initial rating in excess of 10 percent for GERD, which is currently rated under Diagnostic Code 7346.

A June 2006 VA examination report shows that the Veteran suffers from GERD and hiatal hernia, which are manifested by heartburn, epigastric pain, and passing of black-tarry stool.  The examiner noted that this disability does not effect the general body health or bodyweight or cause malnutrition or significant anemia.

An August 2007 VA examination report shows that the severity of the Veteran's GERD and hiatal hernia had not changed since the June 2006 examination.  The examiner noted that the Veteran denied dysphagia, scapular pain, on pain, hematemesis, reflux, regurgitation of stomach contents, nausea, and vomiting.

A July 2012 VA examination report shows that the Veteran suffers from GERD, but not esophageal reflux or hiatal hernia.  The Veteran reported that GERD is manifested by persistently recurrent epigastric distress and heartburn.  

As GERD is not specifically listed in the rating schedule, it is rated by analogy to a similar disability.  Hiatal hernia is closely related to GERD-they effect similar anatomical functions, occur in similar areas, and manifest similar symptoms.  

Hiatal hernias are rated under Diagnostic Code 7346.  A 10 percent rating is warranted for two or more of the following symptoms: epigastric distress; dysphagia; heartburn; regurgitation; or sub-sternal, arm, or shoulder pain.  The next higher rating, 30 percent, is warranted when these symptoms produce considerable impairment of health.  The maximum rating under this Diagnostic Code, 60 percent, is warranted for symptoms of pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.

During the pendency of the appeal, the Veteran's GERD has manifested by heartburn, epigastric pain, and passing of black-tarry stools.  These manifestations satisfy the criteria for a 10 percent rating under Diagnostic Code 7346.  As there is no lay or medical evidence of pain in the sub-sternal, arm, or shoulder areas or considerable impairment of health, the criteria for the next higher rating, 30 percent, have not been met.

The evidence of record does not support a higher rating under any of the other diagnostic codes for the digestive system. 

The Veteran reports that he has had to call out of work on account of his GERD; however there is no evidence of "marked interference with employment.  The Veteran's disability picture is contemplated by the rating schedule; the assigned schedular evaluation for the service-connected GERD is adequate; and referral for extraschedular consideration is not required.  Thun, 22 Vet.App. 111; 38 C.F.R. § 3.321(b)(1).  

Notwithstanding the fact that the Veteran reports that he has had to call out of work on account of his GERD, the evidence does not indicate that the Veteran, who is currently employed, is unemployable due to his GERD.  In fact, the June 2006 and August 2007 VA examiners concluded that there is no functional impact resulting from GERD.  During the July 2012 VA examination, the Veteran reported that GERD effects his daily and occupational activities to the extent that it slows him down.  A claim for entitlement to a total rating based on individual unemployability is not raised by the record and is not before the Board at this time.











ORDER

1.  An initial compensable rating for left ankle DJD prior to November 2, 2006, is granted.

2.  An initial rating in excess of 10 percent for left ankle DJD from November 2, 2006, is denied.

3.  An initial rating in excess of 10 percent for GERD is denied.




____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


